Opinion,
Me. Chief Justice,Paxson:
Upon the trial in the court below, it became a vital question of fact whether the deceased, Xavier Steinbrunner, stopped, looked, and listened just before he crossed the railroad track. One witness for the plaintiff, Miss Margaret Martin, testified distinctly that he did stop on the sidewalk crossing of Cherry street. There was positive evidence, however, the other way. Charles Rentz, a witness for the defence, testified that the deceased did not stop: “ He didn’t look either way; never looked either way; just came straight through.” William Cernuska testified that he saw the deceased from the time he started down the hill until he was struck by the train; that he did not stop, nor look either way; that he had a-bag in his hand, and was looking at it. William ,P. Crooks, another witness, says : “ I noticed Mr. Steinbrunner just coming out of the foot of Cherry street, and he come on down, and when he got alongside of the side track, about three feet this side of the first track, the wheel kind of scotched. He stopped just about a second, and then he went ahead, and when the horse was about halfway over the main track the train struck him.....He made no other stop.....Didn’t see him look up or down. He had his head down, kind of this way, (illustrating.) It seems to me he was counting some money or something. I know that he didn’t look up or down. When his wagon checked for that short time, I thought he was going to wait till the train passed on.”' Under these circumstances we think it was error for the learned judge below to say to the jury: “ The fact is *514uncontradicted that he did stop at the crossing on Cherry street just as he crossed over and came on River Avenue, but did he stop for the purpose of looking out for trains?” See seventh specification. It may be the learned judge used this language inadvertently. This is probable from the fact that it is inconsistent with the portion of his charge which immediately preceded it. But, as it stands, it appears to be an erroneous statement of the evidence upon the pivotal fact in the case. We cannot say what influence it had with the jury. Where a judge states the evidence in two ways, one in favor of a corporation and the other against it, a jury may be depended upon to adopt the latter.
The sixth specification alleges that the court erred in answer to the plaintiff’s second point. The point involved the measure of damagés, and in most respects was correctly answered. But, when the learned judge told the jury that they should look at this question “from a broad and sensible point of view, and liberal, because it is not a case to cut off corners too closely,” we think the expression was unwise, to say the least. Juries do not need encouragement from the court to give large verdicts against corporations, especially railroad corporations. Courts and juries should be just to both corporations and individuals, but no one has a right to be “ liberal” with the money .of other persons. While we are not prepared to say we would ■reverse for this reason alone, we have considered the matter ■of sufficient importance to call attention to it.
The only remaining specification of error which we think it ■necessary to refer to is the ninth, which alleges that the court ■erred in admitting certain evidence of the deceased’s expectation of life, based upon the Carlisle tables. The question ■asked the witness was, “ Will you state to the jury what the expectation of life is of a man in good health, forty-six years ■of'age?” and the answer was: “The Carlisle table would ■make it 23.81 years; the American table, 23.8 years.” Neither of the tables appears to have been offered in evidence, but, as the answer of the witness was based upon evidence obtained from them, their effect may well be considered in connection ■with this specification; and, as the American table depends upon the same principle as the Carlisle table, we will discuss the question more particularly in reference to the latter.
*515In estimating the damages for the death of the deceased, his expectation of life became an element of importance'. His earning power being'fixed by the evidence, the next question to be settled by the jury would naturally be, how many years will he probably live to exercise this power? This can never be decided accurately in single eases. The most a jury or any one else can do is to approximate it. A man may die in a day, or he may live to earn wages for twenty years. It follows that there must always be an element of uncertainty in every such case. But there are some rules to be observed which aid to some extent in such investigations. Thus, if a man is in poor health, especially if he is suffering from some organic disease which necessarily tends to shorten life, his expectancy is much less than that of a man in robust health. Again, the age of the person and his habits are among the important matters for consideration. It needs no argument to show that the expectation of life is much greater at twenty-one years of age than at fifty. The value of the Carlisle tables, as bearing upon this question, depends in a measure upon the manner in which they were made up. If based upon selected lives, that is to say, only upon lives which are insurable, they would be of value only for life-insurance purposes, and utterly useless to apply to unselected lives or lives generally. The evidence in this case is not very clear as to the mode in which these tables were composed. I have therefore consulted the Encyclopaedia Britannica, a very high authority, volume XVIII., p. 169, from which I extract the following:
“ The Carlisle table was constructed by Mr. Joshua Milne from materials furnished by the labors of Dr. John Heycham. These materials comprised two enumerations of the population of the parishes of St. Mary and St. Cuthbert, Carlisle (England), in 1780 and 1787, (the number of the former year having been 7677, and in the latter 8677,) and the abridged bills of mortality of those two parishes for the nine years, 1779 to 1787, during which period the total number of deaths was 1840. These were very limited data upon which to found a mortality table, but they were manipulated with great care and fidelity. The close agreement of the Carlisle table with other observations, especially its agreement, in a general sense, with the experience of assurance companies, won for it a large de*516gree oí favor. No other mortality table has been so extensively employed in the construction of auxiliary tables of all kinds for computing the value of benefits depending upon human life. Besides those furnished by Mr. Milne, elaborate and useful tables based upon the Carlisle data have been constructed by David Jones, W. T. Thompson, Christopher Sang, and others. The graduation of the Carlisle table is, however, very faulty, and anomalous results appear in the death rate at certain ages.”
It appears, therefore, that the Carlisle table is based upon general population, and not upon selected or insurable lives. In Shippen’s App., 80 Pa. 391, it was held that the Carlisle table was not authoritative in determining the value of a life-estate, and the common-law rule of one third the capital sum was adopted as the measure of the life-interest. It was said in the opinion of the court:
“ As to the measure of the life-estate of Clayton T. Platt, we may add that the Carlisle tables are not authoritative. They answer well their proper purpose, to ascertain the average duration of life, so as to protect life insurers against ultimate loss upon a large number of policies, and thereby to make a profit to the shareholders. But an individual case depends on its own circumstances, and the relative rights of the life-tenant and the remainder-man are to be ascertained accordingly. A consumptive or diseased man does not stand on the same plane as one of the same age in vigorous health. Their expectations of life differ in point of fact.”
We can understand that in a contest between a life-tenant and the remainder-man, the Carlisle tables would not serve as an authoritative guide. In such instance the question must be decided upon its own facts. But in a case like the one in hand, where the expectation of life of the deceased was a question of fact for the jury, we are unable to see why the tables referred to were not competent evidence. Being intended for general use, and based upon average results, they cannot be conclusive in a given case. That is not the question here. It is whether they are not some evidence, competent to be considered by a jury. Their value, where applied to a particular case, will depend very much upon other matters, such as the state of health of the person, his habits of life, his social surroundings, and *517other circumstances which might be mentioned. While we are unable to see how such evidence is to be excluded, I must be allowed to express the fear that it may prove a dangerous element in this class of cases, unless the attention of juries is pointedly called to the other questions which affect it.
Upon the whole, we are of opinion the evidence referred to was properly received, and this specification is not sustained.
The judgment is reversed, and a venire facias de novo awarded.